Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 10, 2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 9, and 10 recite a method of organizing human activity because the claim recites a method that includes acquiring a location of a reception region for package delivery, issuing first authentication information for the recipient of the package, notifying the user of the issued authentication information, and restricting re-issuing of the first issued authentication information for the reception region, wherein the first authentication information is reissued in another reception region and is associated with a second package, and wherein the delivery vehicle delivers the first package to the delivery destination.  This is a method of managing commercial interactions between people (a sender of a package and a recipient of a package).  The mere nominal recitation of a processor, a memory device, and an unmanned vehicle does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of acquiring, issuing, notifying, and restricting in a computer environment.  The claimed processors and memory are recited at a high level of generality and are merely invoked as tools to perform the claimed method (i.e., the acquiring, issuing, notifying, and restricting steps).  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of acquiring, issuing, notifying, and restricting in a computer environment. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
	Claims 2-8 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claim 2 further narrows the abstract idea of claim 1 by e.g., further defining issuing the issued authentication information to an issuing inhibition state and issuing authentication information different from the previously issued authentication information.  Claim 3 further narrows the abstract idea of claim 1 by e.g., further defining releasing the issuing inhibition state.  Claim 4 further narrows the abstract idea of claim 1 by e.g., further defining issuing first authentication information to be input by a first user and second authentication information to be input by a second user, and setting the issued first authentication information and 25the issued second authentication information to the issuing inhibition state for the reception region.  Claim 5 further narrows the abstract idea of claim 1 by e.g., further defining issuing the authentication information set to the issuing inhibition state as the authentication information to be input by 5the user in the reception region, when authentication information set to the issuing inhibition state for the reception region exists for the user being the delivery destination.  Claim 6 further narrows the abstract idea of claim 1 by e.g., further defining when authentication information, which is set to the issuing inhibition state for the reception region, exists for another user associated with the user at the delivery destination, the authentication information as the authentication information to be input by a user who receives the package in the reception region.  Claim 7 further narrows the abstract idea of claim 1 by e.g., further defining notifying the user, who is at the delivery destination, of the authentication information and to notify another user who is associated with the user at the delivery destination.  Claim 8 further narrows the abstract idea of claim 1 by e.g., further defining that the authentication information is issued after the delivery vehicle has arrived at the reception region.  These limitations are all directed to a method of managing commercial interactions between people (a sender of a package and a recipient of a package).  Thus, claims 2-8 are directed to substantially the same abstract idea as claim 1 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-8 describe neither a practical application of nor significantly more than the abstract idea.
Allowable over Prior Art
Claims 1-10 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 1-10 would be allowable for disclosing wherein the plurality of instructions cause the at least one processor to restrict re-issuing the first authentication information for the reception region, wherein the first authentication information is reissued in another reception region and is associated with the delivery of a second package.
	Myllymaki teaches restrict re-issuing first authentication information for a reception region (see Col. 3, lines 4-26); and, Turakhia teaches wherein the first authentication information is reissued in another reception region (see [0015], [0043]).  However, the cited art does not teach that the first authentication information is associated with the delivery of a second package.  Zundel (U.S. Patent Application Publication No. 2017/0236193) teaches generating the same access code for both a first order and a second order ([0067]). However, the access code in Zundel is not reissued in another reception region (the access code is used for a single delivery address).
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112 and prior art rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 and prior art rejections have been withdrawn.
Regarding the 35 U.S.C. 101 rejections, Applicant argues that: 
the claims are directed to a practical application as [the step of delivering the package via the delivery vehicle] is not directed to an abstract idea and is not merely insignificant post solution activity but rather an application of the recited system utilizing the restriction and region-specific reuse of authorization information

(p. 8, para. 3).  The Examiner disagrees.  The limitation “wherein the delivery vehicle delivers the first package to the delivery destination” is part of the abstract idea of managing commercial interactions between people (a sender of a package and a recipient of a package).  Furthermore, as described more fully above, the claim does not recite additional elements that amount to significantly more than the judicial exception.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zundel (U.S. Patent Application Publication No. 2017/0236193) teaches a delivery method where the same access code is generated for both a first order and a second order.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628